DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 4 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 7 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 11, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
with respect to claims 2 and 11, the claims are indefinite for improper Markush claims, A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03
Examiner notes the claimed language “and the like” makes the claims indefinite, as it is unclear what other alternatives are intended to be encompassed by the claim.
Claim 7 recites the limitation "the amine-aldehyde reaction products" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the alcohol-aldehyde reaction product" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes "the amine-aldehyde reaction products” and "the alcohol-aldehyde reaction product" are claimed in claim 3. 
Claim 14 recites the limitation "the 3,3'-methylenebis-5-methyloxazolidine" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
(The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tort et al (WO 2022/).
With respect to claim 10-12, Tort discloses a composition for scavenging mercaptans from an organic fluid containing mercaptans, the composition comprising:
at least one basic compound (alkanolamine) (see page 2 lines 10-15) selected from the group consisting of: monoethanolamine (MEA) (see page 3, lines 20-27) (see page 11 lines 10-20); 
and at least one aldehyde donor, selected from amine aldehyde reaction products, consisting of: 3,3'-methylenebis-5-methyloxazolidine (MBO) (see page 5 lines 15-28) (see page 10 lines 10-20).
With respect to claim 13, Tort teaches the limitation of claim 10.  Tort further discloses wherein the basic compound (alkanoamine) to aldehyde donor (MEA) has ratio of 1:1 to 20:1 (see page 5 lines 10-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tort et al (WO 2022/122865, with an effective filing date of Dec 11, 2020).
With respect to claims 1-3, 7, 14-15 and 19, Tort discloses a method for scavenging mercaptans from an organic fluid containing mercaptans, the method comprising:
contacting the organic fluid with a combination (composition) in a synergistically effective amount for synergistically scavenging mercaptans (see page 2 lines 10-15, see page 5 lines 15-28), where the combination (composition) comprises:
at least one basic compound (alkanolamine) (see page 2 lines 10-15) selected from the group consisting of: monoethanolamine (MEA) (see page 3, lines 20-27) (see page 11 lines 10-20); 
and at least one aldehyde donor, selected from amine aldehyde reaction products, consisting of: 3,3'-methylenebis-5-methyloxazolidine (MBO) (see page 5 lines 15-28) (see page 10 lines 10-20).
Tort does not explicitly state where synergistically effective is defined as the amount of mercaptans scavenged is greater as compared with a combination where either the basic compound or the at least one aldehyde donor is absent, used in the same total amount.
However, it would have been obvious to one of ordinary skill in the art at the time of filing, that the Tort composition comprising MEA and MBO is synergistically effective as defined by the applicant, such that the amount of mercaptans scavenged is greater as compared with a combination where either the basic compound or the at least one aldehyde donor is absent, used in the same total amount. (see abstract, see page 16 Table 1, C8 and I6, and results from the data from figure 9, C8 and I6).
With respect to claims 4 and 16, Tort teaches the limitation of claim 1 and 14.  Tort further discloses wherein the basic compound (alkanoamine) to aldehyde donor (MEA) has ratio of 1:1 to 20:1 (see page 5 lines 10-20).
 With respect to claims 5 and 17, Tort teaches the limitation of claim 1 and 14. 
Tort further discloses wherein the synergistically scavenger/h2s (mecaptan) ratio is from about 2:1 to about 0.05:1 (see page 15 lines 5-15).
With respect to claims 6 and 18, Tort teaches the limitation of claim 1 and 14. 
Tort further discloses wherein the organic fluid comprises a hydrocarbon (see page 14 lines 20-25).
With respect to claim 8, Tort discloses the limitation of claim 1. Tort does not disclose where the at least one basic compound and at least one aldehyde donor are added to the organic fluid separately.
However, barring any unexpected result, it would have been obvious to one with ordinary skill in art at the time of filing to modify the order of mixing the combination with the organic fluid, as the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)  


Allowable Subject Matter
 Claim 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 9 and 20, the closest prior art Tort does not teach or suggest to one with ordinary skill in the art to treat a fluid (hydrocarbon) comprising an alkaline wash stream.
The prior art Chaney et al (US 1,998,863) discloses a continuous process for the removal of mercaptans from petroleum oils or the like by extraction thereof from the oil or gas by means of an alkaline solution, which process shall include the step of oxidizing the mercaptides formed in the extracting solution, whereby the latter may be freed therefrom and is adapted for reuse in the extraction of additional quantities of mercaptans (see col 2 lines 10-25).
	However, the prior art does not however disclose wherein fluid comprising an alkaline wash stream is contacted with a mercaptan scavenger as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                            

/Randy Boyer/
Primary Examiner, Art Unit 1771